EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 1-18, 23-24 are canceled.
Authorization for this examiner’s amendment was given in an interview with Bernard P. Tomsa on 3/9/2021.

REASONS FOR ALLOWANCE
	Applicant argument regarding rejections to claims 19 and 20 dated 2/23/2021 is persuasive, thus the claims are allowed.
	Claims 21 and 24 recite the same subject matter as in claims 19 and 20 with additional limitations such as a “a portion of the load”, therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661